Citation Nr: 0501764	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  04-26 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for cataracts.  

2.  Entitlement to service connection for dry eyes, corneal 
macula, and punctal stenosis.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran was missing from October 1944 to May 1945.  He 
had recognized guerrilla service from October 1944 to 
December 1945 and Regular Philippine Army service in December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.

The issue of service connection for dry eyes, corneal macula, 
and punctal stenosis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the claimant if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for eye disability, cataracts, was 
denied by the Board in March 1996.  

2.  Since the March 1996 Board determination, the evidence 
added to the record is cumulative.


CONCLUSIONS OF LAW

1.  The March 1996 Board decision denying service connection 
for cataracts is final.  38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 20.1100 (2004).

2.  New and material evidence has not been received to reopen 
the claim for service connection for cataracts.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [now 
codified at 38 U.S.C.A.  § 5100 et seq. (West 2002)].  This 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded), withdrawn 
sub nom. Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order).  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and to inform the claimant of which information and 
evidence is to be provided by the claimant, and which 
evidence, if any, it would attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159 (2004).  The record shows that VA has met 
its duties.  The claimant was notified of evidence and 
information needed to substantiate and complete the claim and 
who had what duties in the June 2003 VCAA letter.

The June 2003 VCAA letter advised the claimant that evidence 
showing that blurring of vision due to cataracts existing 
from military service to the present time would help VA make 
a decision.  He was told that the dates and location of 
medical treatment would help VA make a decision.  He was told 
that statements from persons who knew him when he was in 
service and of any disability he had while on active duty 
would help VA make its decision.  He was told that records 
and statements from service medical personnel would help VA 
make its decision.  He was told that employment physical 
examinations and medical evidence from hospitals, clinics, 
and private physicians, of treatment since military service, 
would help VA make its decision.  He was told to complete and 
return a VA Form 21-4142 for each health care provider so 
that VA could obtain treatment information.  He was told that 
he may want to obtain and send the information himself.  He 
was told to send any treatment records pertinent to his 
claimed conditions.  He was told to send VA what it needs 
within 30 days.  He was told what VA had received.  He was 
told what evidence VA was responsible for getting.  He was 
told what evidence, on his behalf, VA would make reasonable 
efforts to obtain.  He was told that he must give VA enough 
information about his records so that VA could request them.  
He was told that it was his responsibility to make sure VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  

The Board concludes that the discussions in the 
correspondence sent to the claimant informed the claimant of 
the information and evidence needed to substantiate the claim 
and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2004).  Service records, Veterans Memorial Medical Center 
(VMMC) medical records, and other evidence has been obtained.  
Reasonable attempts were made to obtain identified relevant 
evidence.

VA's development and adjudication of the claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

In this case, the VCAA letter was issued in June 2003 and the 
rating decision was in April 2004.  Therefore, there was 
process following the VCAA letter.

Factual background

In October 1990, a claim for service connection for eye 
disability was received.  

At that time, the evidence of record included the veteran's 
December 1945 Affidavit for Philippine Army Personnel, in 
which he indicated, in a chronological record of wounds and 
illnesses incurred section, that he had never been sick or 
wounded.  

A December 1945 service discharge examination report showed 
that clinical examination of his eyes revealed that there 
were no abnormalities.  His uncorrected vision was 20/20 in 
each eye.  

In October 1980, the veteran complained, to a VMMC physician, 
of blurring of vision bilaterally.  The clinical findings 
included opacity.  The assessment was cataract senilis, 
incipient, bilateral.

In April 1986, the veteran reported blurring of vision for 
several years in duration.  After evaluation by a VMMC 
physician, the assessment was incipient senile cataracts 
bilaterally.  Treatment through November 1990 is shown.  

In October 1990, the veteran claimed treatment for an eye 
condition in 1944.  

In June 1995, the veteran stated that he believed that his 
eye disability was incurred during service.  

In a September 1995 VA Form 9, the veteran indicated that 
after his discharge from service, he started suffering from 
defective vision until his private physician diagnosed that 
he was suffering from a cataract.  

During a hearing at the RO in September 1995, the veteran 
testified that his cataract was incurred while on active 
duty.  During one of their encounters with the Japanese while 
he was at the North Cemetery, he hid and crawled to avoid 
being seen by the Japanese.  He recalled that a foreign body 
struck his eyes but he did not receive any treatment because 
there was no available U.S. Army Hospital around the 
vicinity.  He had been suffering from impairment of vision 
while he was in the service but he did not submit himself for 
any physical examination for fear that he might be 
hospitalized and, of course, he would not have been processed 
for discharge if he had done so.  He remembered that the 
first treatment he received for the cataracts after service 
was in 1980, at which time bilateral cataracts were 
diagnosed.  

A September 1995 private medical statement certifies that on 
that date, the veteran was found to be suffering from 
blurring of vision secondary to senile cataracts bilaterally.  
The physician reported that the veteran developed the 
blurring of vision since he was in active duty.  

In conjunction with the application to reopen, evidence has 
been received.  

In June 2003, duplicates of previously considered service 
records, and of the October 1980 to November 1990 VMMC 
medical records, and of the September 1995 private medical 
statement, were received.

In June 2003, Dr. Uy indicated that the veteran has mature 
cataracts in both eyes.  

In June 2003, the veteran reported that eye disabilities 
began in October 1946.  He indicated that he was disabled 
from blurring of vision due to cataracts which developed 
since he was in the active duty.  He stated that hospital 
care began in October 1946 and ended in June 2003.  

A June 2003 private medical record reports senile cataracts 
bilaterally, corneal macula, and dry eye syndrome.  

A September 2003 private medical certificate indicates that 
the veteran has senile cataracts bilaterally and corneal 
macula bilaterally.  

In October 2003, the veteran reported that, in 1945, when he 
was discharged, and after it, he encountered problems in his 
eyes, which often became tearful.  He stated that the 
problems might have been the side effects of gun powder 
during their battle.  He had a check up at the VA hospital in 
1945.  In 1995, when he decided to have an appointment again 
at a VA hospital, the doctor found out that he already had a 
cataract.  

A November 2003 private medical record reports punctal 
stenosis of the right eye, in addition to senile cataracts 
bilaterally and corneal macula. 

In May 2004, a December 1945 physical examination report, 
which does not name a patient, indicates that the eyes were 
ok and that vision was 20/20 in each eye.  There is a 
handwritten notation at the bottom of the report, stating, 
"The individual has nothing that requires hospitalization.  
He has no desire to be hospitalized."

In May 2004, the veteran stated that he was discharged in 
December 1945 and was asked if he wanted to be hospitalized 
because he had teary eyes.  He desired to go home.  That is 
the reason why the service medical records do not show 
treatment for his eyes.  He did not mind the time when his 
eyes had gunpowder.  After a few months, he felt pain in his 
eyes and they were watery.  He was forced to consult a doctor 
in a Chinese hospital in 1946.  From then on, his eyes had 
white spots.  He suffered from this condition for a long time 
and never saw a doctor due to financial constraints until he 
had blurred vision.  He finally saw a doctor at the Veterans 
Hospital and the white spots were cataracts.  

He stated that the Veterans Hospital informed him that his 
eye condition was due to his service.  He had continuous 
treatment for his eyes and saw Dr. Uy.  He was processed in 
December 1945, and within a year he consulted a doctor for 
his eye in October 1946.  

In July 2004 the veteran stated that with regard to his eyes, 
which were hit by shell fragments in his encounter with 
enemies during the war, cataracts developed and the same 
condition exists.  In 1945, he refused hospitalization.  

In September 2004, the veteran stated that, in 1945, he was 
asked if he wanted confinement due to eye pain due to injury 
from gunpowder from fighting the Japanese.  However, he did 
not accept it because he wanted to go home with his family.  
Nevertheless, he had always been suffering with his eye 
problems.  He indicated that physical examinations dated from 
December 1945 to October 21, 1946 were no longer available.

In November 2004, an altered and less legible duplicate of a 
VMMC medical record previously considered was received.  The 
record which was previously considered reports dates of 
October 21, 1980 with a complaint of blurring of vision; 
October 21, 1986 with a complaint of epigastric pain; and 
November 19, 1990 with a complaint of blurring of vision.  
Comparison shows that in the altered duplicate received in 
November 2004, the date October 21, 1986 was changed to 
October 21, 1946.  

Pertinent law and regulations

The law provides that, except as provided in Section 5108 of 
this title, when a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  
38 U.S.C.A. § 7104.

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Analysis

In March 1996, the issue of service connection for eye 
disability, cataracts, was addressed and denied by the Board.  
That decision is final.  38 U.S.C.A. § 7104.  Since that 
determination, the veteran has sought to reopen the claim.

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Effective August 29, 2001, 38 C.F.R. § 3.156 was amended to 
read as follows: 
§ 3.156 -- New and material evidence. 

(a) A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

At the time of the March 1996 Board decision denying service 
connection for cataracts, cataracts were diagnosed but 
cataracts were not shown in service and there was no credible 
competent evidence linking cataracts to service.  

Since the last determination, the veteran has applied to 
reopen the claim and has submitted evidence of cataracts, a 
fact which was previously established.  Since evidence 
establishing cataracts is cumulative, it is not new and 
material.  38 C.F.R. § 3.156.  

The veteran's June 2003 statement that eye disabilities began 
in October 1946 is cumulative of his September 1995 
statements that he believed his eye disability was incurred 
during service.  The veteran's June 2003 statement of 
encountering problems in his eyes in 1945 is cumulative of 
his September 1995 testimony that a foreign body struck his 
eyes and that he had been suffering from impairment of vision 
while he was in the service.  Since his statements are 
cumulative, they are not new and material.  
38 C.F.R. § 3.156. 

Accordingly, the claim is not reopened.  38 U.S.C.A. § 5108.  

In light of the above, the claim for service connection for 
cataracts is not reopened.  


ORDER

The application to reopen a claim for service connection for 
cataracts is denied.


REMAND

The RO phrased the issue as whether new and material evidence 
has been received to reopen the claim for service connection 
for an eye condition diagnosed as cataracts.  However, issues 
of service connection for dry eyes, corneal macula, and 
punctal stenosis have never previously been adjudicated and 
we do not attach finality to disabilities which had not 
previously been established and had not been adjudicated.  
Moreover, the RO has not specifically considered the 
provisions of 38 U.S.C.A. § 1154(b) concerning these claims.  
Accordingly, the claim should be considered de novo, and in 
light of 38 U.S.C.A. § 1154(b).

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  Thereafter, the AOJ should consider 
the claim for service connection for dry 
eyes, corneal macula, and punctal 
stenosis, de novo, specifically 
considering 38 U.S.C.A. § 1154(b).

2.  If the claimant has or can obtain 
relevant evidence, that evidence must be 
submitted by him.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


